Citation Nr: 1451654	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an intestinal disorder, to include perianal and perirectal warts, secondary to service-connected recurrent cyst of the left groin. 

2.  Entitlement to an evaluation in excess of 10 percent for callous of the left foot.

3.  Entitlement to an evaluation in excess of 10 percent for callous of the right foot.

4.  Entitlement to an evaluation in excess of 10 percent for recurrent cyst of the left groin.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to December 1972.   This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.

In April 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the claim for service connection for an intestinal disorder, to obtain an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  A medical opinion must address all theories of entitlement, to include aggravation as a basis for secondary service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995) (noting that secondary service connection may be granted based on a service-connected disability causing or aggravating another disorder).  A VA examination was conducted in October 2009.  Upon review of the claims folder and evaluation of the Veteran, the examiner noted diagnoses of multiple warts and fungating mass at the perianal area.  He found that the warts were most likely secondary to the Veteran's other medical conditions of HIV and HIV-related disease.  He reasoned that it was less likely from the service-connected cysts in the groin because a cyst in the groin was a different disease, and wart or venereal warts or perianal warts were a separate creation and were not related to each other.  The examiner addressed causation, but did not determine whether the Veteran's disability was aggravated by his service-connected disability.  Accordingly, he should be afforded another examination to adequately address this issue.  

Remand is required regarding the service-connected callous and groin disabilities to obtain updated findings.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran was last afforded examinations for his service-connected foot and groin disabilities in September 2012.  During his April 2014 hearing, the Veteran indicated that his examinations were not sufficient to determine the severity of his foot disabilities.  Also, the Veteran testified to symptoms such as itching and burning, which were not reflected in the September 2012 VA examination reports.  Therefore, the Board finds that current examinations are necessary to adequately determine the current level of severity of the Veteran's skin disabilities.  

Remand is required regarding entitlement to TDIU, to obtain an adequate examination and opinion.  See Barr, 21 Vet. App. 303.  The September 2012 VA examiner indicated that the Veteran's non-service connected conditions impacted his potential employment duties but would not prevent sedentary employment.  He would require reasonable accommodation due to his inability to sit or stand for prolonged periods of time, and his stated impairment due to pain medication did not appear to be a chronic disability.  The Board finds that this opinion is inadequate as it did not address the Veteran's service-connected disabilities but instead focused on his non-service connected disability, nor did it take into account the Veteran's educational and work background.  Therefore, he must be afforded an examination to determine his functional limitations.  

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for an examination to determine the nature and etiology of any current intestinal disorder, claimed as intestinal warts, secondary to service-connected recurrent cyst of the left groin.  The examiner must review the Veteran's electronic record in conjunction with the examination.  The examination report must indicate that such review was undertaken.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner must determine the diagnosis of any current intestinal disorder, to include any intestinal warts, perianal warts, and perirectal warts.

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any current disorder was either (1) caused by or (2) is aggravated by the Veteran's service-connected recurrent cyst of the left groin.   

If the examiner determines that an intestinal disorder is aggravated by the service-connected recurrent cyst of the left groin, the examiner must report the baseline level of severity of the nonservice-connected intestinal disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner must also determine whether it is at least as likely as not (a 50 percent probability or greater) that any current disorder is related to service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.	Schedule the Veteran for a VA skin examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current manifestations of callous of the right and left feet, and recurrent cyst of the left groin.  A full description of any current scars, to include consideration of the surface areas affected by each scar and the disfigurement, and impairment of function is required.

3.	Schedule the Veteran for an examination or vocational evaluation with an appropriate professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  In proffering an opinion, the examiner must review the electronic claims file.  All opinions expressed should be accompanied by a supporting explanation.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

4.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.	Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.	After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

